



Exhibit 10.1




CHANGE IN CONTROL SEVERANCE PROTECTION AGREEMENT


HIGHPOINT OPERATING CORPORATION


This CHANGE IN CONTROL SEVERANCE PROTECTION AGREEMENT (the “Agreement”) is
entered into as of [•] (the “Effective Date”), between HighPoint Operating
Corporation, a Delaware corporation, f/k/a Bill Barrett Corporation (the
“Company”), and [•] (the “Employee”).


RECITALS


WHEREAS, the Employee is a key employee of Company and serves as Company’s [•];
and


WHEREAS, the Employee and Company desire to set forth the terms and conditions
of the Employee’s compensation in the event of a termination of the Employee’s
employment in connection with a Change in Control (as defined below); and


WHEREAS, in the event of a Change in Control, the Employee may be vulnerable to
dismissal without regard to the quality of the Employee’s service, and Company
believes that it is in the best interests of Company to enter into this
Agreement in order to ensure fair treatment of the Employee and to reduce the
distractions and other adverse effects upon the Employee’s performance which are
inherent upon a Change in Control;


WHEREAS, this Agreement is not intended to be and shall not constitute an
employment contract between Company and the Employee or to impose any obligation
upon Company to retain the Employee, and the Employee acknowledges that the
Employee is an “at‑will” employee of Company and that Company may terminate the
Employee’s employment at any time with or without cause and with or without
notice;


WHEREAS, Company and Employee are parties to an existing Change in Control
Severance Protection Agreement in existence on the Effective Date (the “Prior
Agreement”); and


WHEREAS, Company and Employee desire to amend and restate the Prior Agreement as
set forth herein.


NOW, THEREFORE, for and in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:




1

--------------------------------------------------------------------------------





AGREEMENT


1.Definitions. For purposes hereof, the following terms shall have the following
meanings:


(a)“Affiliate” shall mean, with respect to any Person (as defined herein), any
other Person directly or indirectly controlling, controlled by or under direct
or indirect common control with such Person. A Person shall be deemed to control
another Person for purposes of this definition if such Person possesses,
directly or indirectly, the power (i) to vote the securities or other ownership
interests having ordinary voting power to elect a majority of the Board of
Directors of a corporation or other Persons performing similar functions for any
other type of Person, or (ii) to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract, as general partner, as trustee or otherwise.


(b)“Annual Compensation Amount” shall mean the Employee’s annualized base salary
in effect immediately preceding the Employee’s termination of employment
(disregarding any reduction thereto which constitutes grounds for Good Reason),
including all amounts of the Employee’s base salary that are deferred under any
qualified and non-qualified employee benefit plans of Company or any other
agreement or arrangement, plus the greater of (i) the Employee’s target annual
bonus opportunity in effect immediately preceding the Employee’s termination
(disregarding any reduction thereto which constitutes grounds for Good Reason)
or (ii) the average of the actual annual bonuses earned by the Employee over the
three-year period immediately preceding the calendar year in which the
Employee’s employment terminated.


(c)“Annual Incentive Plan” shall mean any annual incentive plan maintained by
the Company or an Affiliate covering the Employee as of the date of the
Employee’s Qualifying Termination.


(d)“Board” shall mean the Board of Directors of Parent (as defined herein).


(e)“Cause” shall mean (i) if the Employee is party to an employment agreement or
similar agreement with Company and such agreement includes a definition of
Cause, the definition contained therein or (ii) if no such employment or similar
agreement exists, it shall mean (A) the Employee’s failure to perform the duties
reasonably assigned to him or her by Company, (B) a good faith finding by
Company of the Employee’s dishonesty, gross negligence or misconduct, (C) a
material breach by the Employee of any written Company employment policies or
rules or (D) the Employee’s conviction for, or his or her plea of guilty or nolo
contendere to, a felony or any other crime which involves fraud, dishonesty or
moral turpitude. Notwithstanding the foregoing, in order for the Employee’s
termination to be for Cause pursuant to clauses (A) or (C) above, the Employee
must be given written notice of the condition(s) giving rise to Cause and must
be given a period of at least 30 days to cure such condition(s), to the extent
capable of cure (as determined by the Committee).


(f)“Change in Control” of Company shall mean the occurrence of one of the
following events:


2

--------------------------------------------------------------------------------





(i)An acquisition (other than directly from Company) of any voting securities of
Company (the “Voting Securities”) by any Person (as defined herein) immediately
after which such Person has “Beneficial Ownership” (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 30% or more of the combined voting
power of Company’s then outstanding Voting Securities; provided, however, that
in determining whether a Change in Control has occurred, Voting Securities which
are acquired in a Non-Control Acquisition (as hereinafter defined) shall not
constitute an acquisition which would cause a Change in Control. A “Non-Control
Acquisition” shall mean an acquisition by (1) an employee benefit plan (or a
trust forming a part thereof) maintained by (x) Company or (y) any corporation
or other Person of which a majority of its voting power or its equity securities
or equity interest is owned directly or indirectly by Company (a “Subsidiary”),
(2) Company or any Subsidiary, or (3) any Person in connection with a
Non-Control Transaction (as defined in paragraph (iii)(c) below).


(ii)The individuals who are members of the Board (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board; provided,
however, that if the election, or nomination for election by Parent’s
stockholders, of any new director was approved by a vote of at least a majority
of the then Incumbent Board, such new director shall, for purposes of this
Agreement, be considered as a member of the Incumbent Board; provided, further,
however, that no individual shall be considered a member of the Incumbent Board
if such individual initially assumed office as a result of either an actual or
threatened “Election Contest” (defined as any solicitation subject to Rules
14a-1 to 14a-10 promulgated under the Exchange Act by any Person or group of
Persons for the purpose of opposing a solicitation subject to Rules 14a-1 to
14a-10 by any other Person or group of Persons with respect to the election or
removal of directors at any annual or special meeting of stockholders of Parent)
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board (a “Proxy Contest”) including by reason
of any agreement intended to avoid or settle any Election Contest or Proxy
Contest; or


(iii)Consummation of:


(1)A merger, consolidation or reorganization involving Company or Parent, unless


(a)the stockholders of Parent, immediately before such merger, consolidation or
reorganization, own, directly or indirectly, immediately following such merger,
consolidation or reorganization, a majority of the combined voting power of the
outstanding Voting Securities of the corporation resulting from such merger or
consolidation or reorganization (the “Surviving Corporation”) or a corporation
beneficially owning, directly or indirectly, a majority of the Voting Securities
of the Surviving Corporation (a “Parent Corporation”) in substantially the same
proportion as their ownership of the Voting Securities immediately before such
merger, consolidation or reorganization, and


(b)the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation or
reorganization constitute a majority of the members of the board of directors of
either the Surviving Corporation or a Parent Corporation, and


3

--------------------------------------------------------------------------------





(c)no Person (other than Company, any Affiliate, any employee benefit plan (or
any trust forming a part thereof) maintained by Company, the Surviving
Corporation or any Subsidiary, or any Person who, immediately prior to such
merger, consolidation or reorganization had Beneficial Ownership of 30% or more
of the then outstanding Voting Securities) owns, directly or indirectly, 30% or
more of the combined voting power of the Surviving Corporation’s then
outstanding voting securities (unless there is a Parent Corporation, in which
event of the Parent Corporation’s then outstanding voting securities).


A transaction described in the immediately preceding clauses (a) through (c)
shall herein be referred to as a “Non-Control Transaction”;


(2)A complete liquidation or dissolution of Company; or


(3)The sale or other disposition of all or substantially all of the assets of
Company to any Person (other than a transfer to a Subsidiary).


Notwithstanding paragraphs (i), (ii) or (iii) above, a Change in Control shall
not be deemed to occur solely because any Person (the “Subject Person”) acquired
Beneficial Ownership of more than the permitted amount of the outstanding Voting
Securities as a result of the acquisition of Voting Securities by Parent which,
by reducing the number of Voting Securities outstanding, increases the
proportionate number of shares Beneficially Owned by the Subject Person,
provided that if a Change in Control would occur (but for the operation of this
sentence) as a result of the acquisition of Voting Securities by Parent, and
after such share acquisition by Parent, the Subject Person becomes the
Beneficial Owner of any additional Voting Securities which increases the
percentage of the then outstanding Voting Securities Beneficially Owned by the
Subject Person, then a Change in Control shall occur.


Notwithstanding paragraphs (i), (ii) or (iii) above, to the extent that any
amounts payable under this Agreement to the Employee constitutes a deferral of
compensation subject to Section 409A, and if this Agreement provides for a
payment event or a change in the time or form of payment of such amounts upon a
Change in Control, then no Change in Control shall be deemed to have occurred
upon an event described in paragraphs (i), (ii) or (iii) above unless the event
would also constitute a change in ownership or effective control of, or a change
in the ownership of a substantial portion of the assets of, the Company under
Section 409A.


(g)“Code” shall mean the Internal Revenue Code of 1986, as amended.


(h)“Compensation Committee” shall mean the compensation committee of the Board.


(i)“Current Year Actual Bonus” shall mean the bonus the Employee would earn
under the Annual Incentive Plan based on actual performance (if measurable, as
determined in the sole discretion of the Compensation Committee) through the
date of the Employee’s Qualifying Termination against applicable performance
goal(s) adjusted to reflect the shortened performance period as determined by
the Compensation Committee, in its sole discretion.


4

--------------------------------------------------------------------------------





(j)“Disability” shall mean a physical or mental infirmity which impairs the
Employee’s ability to perform substantially his or her duties for a period of
one hundred eighty (180) consecutive days.


(k)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


(l)“Good Reason” shall include any of the following:


(i)Company’s assignment to the Employee of duties materially and adversely
inconsistent with, or a substantial adverse alteration in the nature of, the
Employee’s responsibilities in effect immediately prior to the Change in
Control;


(ii)a material reduction in either the Employee’s salary or target annual bonus
opportunity (if a target annual bonus opportunity has been established for the
Employee) as each is in effect on the date of a Change in Control;


(iii)Company’s relocation of the Employee’s primary place of employment to any
place in excess of 50 miles from the Employee’s place of employment immediately
prior to the Change in Control without the Employee’s written consent, except
for reasonably required travel by the Employee on Company’s business;


(iv)any material breach by Company of any provision of this Agreement; or


(v)any failure by Company to obtain the assumption of this Agreement by any
successor (by merger, consolidation or otherwise) or assignee of Company.


Notwithstanding the foregoing, or any other provision of this Agreement to the
contrary, any assertion by the Employee of a termination for Good Reason shall
not be effective unless all of the following conditions are satisfied: (x) the
Employee must provide written notice to Parent of the existence of such
condition(s) within 60 days of the Employee’s initial knowledge of the existence
of such condition(s); (y) the condition(s) specified in such notice must remain
uncorrected for 30 days following Company’s receipt of such written notice; and
(z) the date of the Employee’s termination of employment must occur within 90
days after the Employee’s initial knowledge of the existence of the condition(s)
specified in such notice.


(m)“Paid General Cash Severance” shall mean the aggregate amount of any cash
severance paid to the Employee through the date of a Change in Control under any
agreement between the Company and the Employee or under any Company policy that
is payable due to the Employee’s termination of employment during the 180 day
period preceding the date of such Change in Control.


(n)“Parent” means HighPoint Resources Corporation, which is the sole stockholder
of Company.


5

--------------------------------------------------------------------------------





(o)“Person” shall have the same meaning as used for purposes of the Section
13(d) or 14(d) of the Exchange Act.


(p)“Qualifying Termination” shall mean, during the Term of the Agreement, (i) a
termination by the Employee of the Employee’s employment with Company for Good
Reason within two years after the occurrence of a Change in Control or (ii) a
termination of the Employee’s employment without Cause by Company within two
years after the occurrence of a Change in Control, or (iii) a termination of the
Employee’s employment without Cause by Company prior to the occurrence of a
Change in Control when the transaction that results in the Change in Control is
initiated prior to such termination, as indicated by a Letter of Intent or as
otherwise determined by the Compensation Committee, and is subsequently
consummated within 180 days following such termination. Neither a termination of
the Employee’s employment due to Disability nor a termination of the Employee’s
employment due to death shall constitute a Qualifying Termination.
Notwithstanding any provision to the contrary, with respect to any amounts
payable under this Agreement upon a Qualifying Termination that are subject to
Section 409A, such Qualifying Termination must also qualify as a “separation
from service” within the meaning of Section 409A.


(q)“Section 409A” means Section 409A of the Code and the rules, regulations and
other interpretive guidance promulgated thereunder.


(r)“Service” shall mean the provision of services by the Employee to Company or
any Affiliate in any Service Provider capacity. Employee’s Service shall be
deemed to have terminated either upon an actual cessation of providing services
or upon the entity for which the Service Provider provides services ceasing to
be an Affiliate. Except as otherwise provided in this Agreement, Service shall
not be deemed terminated in the case of (i) any approved leave of absence; (ii)
transfers among Company and any Affiliates in any Service Provider capacity; or
(iii) any change in status so long as the individual remains in the service of
Company or any Affiliate in any Service Provider capacity.


(s)“Service Provider” shall mean an employee, a non-employee director, or any
consultant or advisor who is a natural person and who provides services (other
than in connection with (i) a capital-raising transaction or (ii) promoting or
maintaining a market in Parent securities) to Company or any Affiliate.


(t)“2012 Equity Plan” shall mean the Bill Barrett Corporation 2012 Equity
Incentive Plan and any successor plan thereto.


2.Term. This Agreement shall be in effect commencing on the Effective Date and
for a term of five (5) years following the Effective Date (the “Term of the
Agreement”). Notwithstanding any provision to the contrary, if a Change in
Control occurs during the Term of the Agreement, then this Agreement shall
remain in full force and effect until the two (2) year anniversary of the Change
in Control (or, in the event the Employee experiences a Qualifying Termination
during the Term of the Agreement, until the date upon which the Employee has
received all amounts due in connection with such Qualifying Termination). Except
as set forth in the preceding sentence, the Term of the Agreement may only be
extended by the written agreement of Company and the Employee.


6

--------------------------------------------------------------------------------





3.Payment of Accrued Compensation upon a Qualifying Termination. If a Qualifying
Termination occurs, the Employee shall immediately be paid all earned and
accrued salary due and owing to the Employee, all earned bonus awards that may
be due and owing to the Employee for prior years that may be due and owing to
the Employee, vested deferred compensation (other than pension plan or profit
sharing plan benefits, which shall be paid in accordance with the applicable
plan), any benefits then due under any plans of Company in which the Employee is
a participant, any accrued and unpaid vacation pay and any appropriate business
expenses incurred by the Employee in connection with his or her duties, all to
the date of the Qualifying Termination (collectively, “Accrued Compensation”).
The Employee shall also be entitled to the severance compensation described in
the following Section 4.


4.Severance Compensation. Subject to the terms and conditions of this Agreement,
including without limitation Sections 8, 9 and 4(e) hereof, the Employee shall
be entitled to the following benefits upon a Qualifying Termination under the
conditions set forth below:


(a)Cash Severance. Company shall make a lump sum cash payment to the Employee
equal to [•] times the Employee’s Annual Compensation Amount (the “Severance
Amount”); provided, however that such cash payment shall be reduced by the
amount, if any, of the Employee’s Paid General Cash Severance. Subject to the
requirements of Section 7 for “specified employees,” the payment under this
paragraph (a) shall be paid on the first regular payroll date that is more than
60 days after the date of the Employee’s Qualifying Termination (or the Change
in Control, if later) and in no event later than 74 days following such
Qualifying Termination or the Change in Control, as applicable.


(b)Certain Welfare Benefits. Company shall make a lump sum cash payment to
Employee equal to [•] times the aggregate monthly premium (paid by Company and
Employee) for each of the following plans as in effect at the time of the
Employee’s Qualifying Termination: Life insurance, disability, medical, dental
and hospitalization. Subject to the requirements of Section 7 for “specified
employees,” the payment under this paragraph (b) shall be paid on the first
regular payroll date that is more than 60 days after the date of the Employee’s
Qualifying Termination (or the Change in Control, if later) and in no event
later than 74 days following such Qualifying Termination or the Change in
Control, as applicable.


(c)Outplacement Assistance. Company shall provide the Employee with outplacement
assistance for a period of six (6) months from the date of the Employee’s
Qualifying Termination at a cost to Company of no more than $12,000.


(d)Current Year Bonus. Company shall make a lump sum cash payment to Employee
equal to the greater of (i) the Employee’s target annual bonus in effect under
any Annual Incentive Plan covering Employee as of the date of the Employee’s
Qualifying Termination, adjusted to reflect the period from the beginning of the
year through the date of the Employee’s Qualifying Termination or (ii) Current
Year Actual Bonus. Subject to the requirements of Section 7 for “specified
employees,” the payment under this paragraph (d) shall be paid on the first
regular payroll date that is more than 60 days after the date of the Employee’s
Qualifying Termination (or the Change in


7

--------------------------------------------------------------------------------





Control, if later) and in no event later than 74 days following such Qualifying
Termination or the Change in Control, as applicable.


(e)Release Requirement. Notwithstanding the foregoing, the payment or provision
of any benefits described in this Section 4 and any accelerated vesting of
outstanding equity and long-term cash incentive awards upon a Qualifying
Termination pursuant to Section 5 shall be expressly conditioned upon Employee’s
execution and non-revocation of and compliance with the Release and
Confidentiality Agreement substantially in the form attached hereto as
Exhibit A. In the event that the Release and Confidentiality Agreement has not
become effective and irrevocable prior to the date that is 60 days after the
date of the Employee’s Qualifying Termination (or the Change in Control, if
later), the Employee shall not be entitled to receipt of any payments or
benefits pursuant to this Agreement in connection with such Qualifying
Termination.


5.Equity and Long-Term Cash Incentive Awards. The treatment of any outstanding
equity and long-term cash incentive awards held by the Employee upon a Change in
Control shall be determined in accordance with the 2012 Equity Plan and any
applicable award agreements covering such awards, except in the following
respects:


(a)As to any then outstanding nonvested equity awards and nonvested long-term
cash incentive awards that are not continued, assumed or replaced in accordance
with Section 12(b)(2) of the 2012 Equity Plan (or any successor provision
thereto) and as to which vesting depends upon the completion of a service
condition, such equity awards shall become fully vested and be treated in a
manner provided for under the 2012 Equity Plan.


(b)As to any then outstanding nonvested equity awards and nonvested long-term
cash incentive awards that are not continued, assumed or replaced in accordance
with Section 12(b)(2) of the 2012 Equity Plan (or any successor provision
thereto) and as to which vesting depends upon the attainment of pre-determined
level(s) of financial or operational metrics, the number of shares of Parent
common stock subject to such equity awards that become fully vested or the
settlement amount of such cash incentive awards shall be calculated based upon
the assumption of target performance.


(c)As to any then outstanding nonvested equity awards and nonvested long-term
cash incentive awards that are not continued, assumed or replaced in accordance
with Section 12(b)(2) of the 2012 Equity Plan (or any successor provision
thereto) and as to which vesting depends upon the attainment of pre-determined
level(s) of Parent’s total shareholder return or upon performance conditions
other than those described in Section 5(b), the number of shares of Parent
common stock subject to such equity awards that become fully vested or the
settlement amount of such cash incentive awards shall be calculated based on
actual performance through the date of the Change in Control as determined by
the Compensation Committee in its sole discretion. Any equity awards and
long-term cash incentive awards that remain nonvested following such
determinations shall be forfeited.


(d)The Employee acknowledges that the determinations made under paragraphs (b)
and (c) may result in the vesting of fewer shares and the settlement of a
smaller cash amount


8

--------------------------------------------------------------------------------





than would otherwise be determined under the terms of the 2012 Equity Plan and
the Employee agrees that the potential payment of such fewer shares or smaller
cash amount shall represent a complete discharge of Company’s and any
Affiliate’s obligations under such equity awards and long-term cash incentive
awards subject to paragraphs (b) and (c).


(e)To the extent that an equity award or long-term cash incentive award is
continued, assumed or replaced (collectively referred to as a “Replacement
Award”) under the circumstances described in Section 12(b)(2)(A) of the 2012
Equity Plan (or any successor provision thereto), then the terms of such
Replacement Award shall meet the requirements of subparagraph (i) and (ii) below
at all times and shall not be modified in a way that materially and adversely
impacts the Employees rights thereunder without the prior written consent of the
Employee:


(i)The requirements of Section 12(b)(2) of the 2012 Equity Plan (or any
successor provision thereto); and


(ii)The Replacement Award provides that upon the Employee’s Qualifying
Termination occurring during the two-year period immediately following a Change
in Control, the Replacement Award shall become fully vested and free of
restrictions of any kind (including but not limited to service-based and
performance-based restrictions) and, in the case of a Replacement Award in the
form of (i) a stock option or SAR award, such awards shall be fully exercisable
for their remaining terms (without giving effect to any provision that may
result in the shortening of the term due to the Employee’s Qualifying
Termination), (ii) an equity or long-term cash incentive award subject to the
satisfaction of one or more performance conditions shall be deemed to be
satisfied at target performance and paid upon such Qualifying Termination but in
no event later than 74 days thereafter, (ii) an equity or long-term cash
incentive award (other than a stock option or SAR award) subject to the
satisfaction of a service condition shall be paid upon such Qualifying
Termination but in no event later than 74 days thereafter.


(f)Notwithstanding anything to the contrary in this Section 5, with respect to
any equity award or long-term cash incentive award which is outstanding as of
the Effective Date and which constitutes “deferred compensation” subject to
Section 409A of the Code, to the limited extent necessary to avoid the
imposition of additional taxes pursuant to Section 409A, such awards shall
remain payable upon a Change in Control as provided for pursuant to the Prior
Agreement.


6.Tax Payments.


(a)Notwithstanding any other provision of this Agreement or any other plan,
arrangement or agreement to the contrary, if any of the payments or benefits
provided or to be provided by Company or its affiliates to the Employee or for
the Employee’s benefit pursuant to the terms of this Agreement or otherwise
(“Covered Payments”) constitute parachute payments (“Parachute Payments”) within
the meaning of Section 280G of the Code and would, but for this Section 6 be
subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local law or
any interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then the Covered Payments shall be payable either (i) in full or (ii)
reduced to the minimum extent necessary to ensure that no portion of the


9

--------------------------------------------------------------------------------





Covered Payments is subject to the Excise Tax, whichever of the foregoing
clauses (i) or (ii) results in the Employee’s receipt on an after-tax basis of
the greatest amount of benefits after taking into account the applicable
federal, state, local and foreign income, employment and excise taxes (including
the Excise Tax) (the “Better After Tax Position”). In the event that such a
reduction described in foregoing clause (ii) results in a Better After Tax
Position, the Covered Payments shall be reduced in a manner that maximizes the
Employee’s economic position. In applying this principle, the reduction shall be
made in a manner consistent with the requirements of Section 409A, and where two
economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero. Notwithstanding the foregoing, the Committee shall retain discretion to
adjust the procedure for implementing the reduction described in clause (ii)
above to the extent such adjustment does not result in the imposition of
additional taxes pursuant to Section 409A.


(b)If, notwithstanding the initial application of this Section 6, the Internal
Revenue Service determines that any Covered Payment constitutes an excess
parachute payment (as defined by Section 280G(b) of the Code), this Section 6
will be reapplied based on the Internal Revenue Service’s determination, and the
Employee will be required to promptly repay the portion of the Covered Payments
required to minimize imposition of the Excise Tax.


(c)Any determination required under this Section 6 shall be made in writing in
good faith by an independent accounting firm selected and paid for by Company
(the “Accounting Firm”), which shall provide detailed supporting calculations to
Company and the Employee as requested by Company or the Employee. Company and
the Employee shall provide the Accounting Firm with such information and
documents as the Accounting Firm may reasonably request in order to make a
determination under this Section 6.


7.Compliance with Section 409A.


(a)The payments and benefits provided pursuant to this Agreement are intended to
be exempt from the limitations and requirements set forth in Section 409A and
shall be construed and interpreted in accordance with such intent.
Notwithstanding the foregoing, Company makes no representations that the
payments and benefits contemplated under this Agreement are exempt from Section
409A and in no event shall Company be liable for all or any portion of any
taxes, penalties, interest or other expenses that may be incurred by the
Employee on account of non-compliance with the requirements of Section 409A. For
purposes of Section 409A, each installment payment provided under this Agreement
shall be treated as a separate payment. To the extent required by Section 409A,
payments or reimbursements of any expenses provided for under this Agreement
shall be made in accordance with Treasury Regulation Section 1.409A-3(i)(1)(iv).


(b)Notwithstanding any provision of the Agreement to the contrary and except as
provided by this Section 7(b), if the Employee is a “specified employee” as
defined under Section 409A or any regulations or Treasury guidance promulgated
thereunder, the Employee shall not be entitled to any payments or benefits in
the nature of non-qualified deferred compensation within the meaning of Section
409A (“Deferred Compensation”) and Company shall not pay or provide such
Deferred Compensation, upon a separation of Employee’s service until the earlier
of: (i) the


10

--------------------------------------------------------------------------------





date which is six (6) months after the Employee’s separation from service for
any reason other than death or (ii) the date of Employee’s death. The provisions
of this Section 7(b) shall apply only if necessary to avoid the imposition of
taxes and penalties under Section 409A relating to the payment of non-qualified
deferred compensation to specified employees upon their separation from service.
The determination of whether Section 409A is deemed to apply to the payment of
any amounts hereunder shall be made in good faith by Company after consultation
with and advice from its legal or accounting advisors and after consulting with
the Employee.


(c)If any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause the Employee to incur any
additional tax or interest under Section 409A, Company shall, to the extent
practicable, after consulting with and receiving the approval of the Employee
(which shall not be unreasonably withheld or delayed), reform such provision.


(d)Any revisions made pursuant to Section 7(b) or 7(c) shall be made to
maintain, to the maximum extent practicable, the original intent and economic
benefit to the Employee of the applicable provision without violating the
provisions of Section 409A.


8.Non-Solicitation. As partial consideration for entering into this Agreement,
during the Term of the Agreement through two (2) years after the date of
termination of the Employee’s Service for any reason, the Employee will not
induce any employee of Company or its Affiliates to leave the employ of Company
or its Affiliates. If any restriction set forth in this Section 8 is found by
any court of competent jurisdiction to be unenforceable because it extends for
too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable.


9.Clawback Rights. Parent’s clawback policy, as it may exist and be modified
from time to time, is incorporated by reference and is made a part hereof. The
Employee acknowledges and agrees that any payments to the Employee hereunder are
subject to such policy and to applicable law. Without limiting the generality of
the foregoing sentence, the Employee also expressly acknowledges that any
payments or benefits shall be subject to any clawback or similar requirements of
applicable law including, without limitation, pursuant to the Dodd Frank Wall
Street Reform and Consumer Protection Act and any current or future rules or
regulations promulgated thereunder.


10.Employment Status. This Agreement does not constitute a contract of
employment or impose on the Employee or Company any obligation to retain the
Employee, or to change the status of the Employee’s employment. The Employee
acknowledges that the Employee is an “at‑will” employee of Company, and that
Company may terminate the Employee’s employment at any time, with or without
cause and with or without notice.


11.Nature of Rights. The Employee shall have the status of a mere unsecured
creditor of Company with respect to his or her right to receive any payment
under this Agreement. This Agreement shall constitute a mere promise by Company
to make payments in the future of the benefits provided for herein. It is the
intention of the parties hereto that the arrangements reflected


11

--------------------------------------------------------------------------------





in this Agreement shall be treated as unfunded for tax purposes and, if it
should be determined that Title I of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”) is applicable to this Agreement, for purposes of
Title I of ERISA. Nothing in this Agreement shall prevent or limit the
Employee’s continuing or future participation in any benefit, bonus, incentive
or other plan or program provided by Company and for which the Employee may
qualify, nor shall anything herein limit or reduce such rights as the Employee
may have under any other agreements with Company. Amounts which are vested
benefits or which the Employee is otherwise entitled to receive under any plan
or program of Company shall be payable in accordance with such plan or program,
except as explicitly modified by this Agreement.


12.Full Settlement. Company’s obligation to provide the payments and benefits
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which Company may have against the
Employee or others. In no event shall the Employee be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Employee under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not the Employee obtains other employment. In
the event that the Employee obtains a favorable final, nonappealable
adjudication with respect to any contest (including as a result of any contest
by the Employee about the amount of any payment pursuant to this Agreement) by
Company, the Employee or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof Company agrees to reimburse the Employee, to the full extent permitted
by law, all reasonable legal fees and expenses incurred as a result of such
contest.


13.Miscellaneous.


(a)Administration by Compensation Committee. The Compensation Committee shall
have the exclusive power and authority to administer this Agreement, including,
without limitation, the right and power to interpret the provisions of this
Agreement and to make all determinations deemed necessary or advisable for the
administration of this Agreement.


(b)Severability. Should a court or other body of competent jurisdiction
determine that any provision of this Agreement is excessive in scope or
otherwise invalid or unenforceable, such provision shall be adjusted rather than
voided, if possible, so that it is enforceable to the maximum extent possible.


(c)Withholding. All compensation and benefits to the Employee hereunder shall be
reduced by all federal, state, local and other withholdings and similar taxes
and payments required by applicable law.


(d)Impact of Agreement on Other Benefits. Except as otherwise provided herein,
no provision of this Agreement shall be interpreted so as to reduce any amounts
otherwise payable, or in any way diminish Employee’s rights as an employee of
Company, whether existing now or hereafter, under any benefit, incentive,
retirement, stock option, stock bonus, stock purchase plan, or any employment
agreement or other plan or arrangement. Notwithstanding the foregoing, the


12

--------------------------------------------------------------------------------





Employee acknowledges and agrees that, except as set forth above in respect of
Paid General Severance Amounts, in the event the Employee becomes eligible to
receive the payments and benefits described in Sections 4 and 5, the Employee
shall not be eligible to receive any additional severance or similar benefits in
connection with such Qualifying Termination.


(e)Entire Agreement; Modification. This Agreement represents the entire
agreement between the parties and supersedes and replaces any prior agreements
between the parties, written or oral, with respect to the subject matter covered
hereby, including but not limited to the Prior Agreement. This Agreement may be
amended, modified, superseded or canceled, and any of the terms hereof may be
waived, only by a written instrument executed by each party hereto or, in the
case of a waiver, by the party waiving compliance; provided, however, that
Company may unilaterally amend the terms of this Agreement without the
Employee’s consent (i) if such amendment does not materially impair the rights
of the Employee under this Agreement, or (ii) if such amendment is necessary to
comply with applicable federal or state laws, rules or regulations (including
stock exchange rules) or any clawback or other compensation recovery policy as
provided in Section 9. The failure of any party at any time or times to require
performance of any provision hereof shall not affect such party’s right at a
later time to enforce the same. No waiver by any party of the breach of any
provision contained in this Agreement, whether by conduct or otherwise, in any
one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such breach or of any other provision of this
Agreement.


(f)Applicable Law. This Agreement shall be construed under and governed by the
laws of the State of Delaware.


(g)Successors and Assigns. This Agreement shall be binding upon, and shall inure
to the benefit of, Company’s successors and assigns and the Employee’s heirs and
assigns.


(h)Nontransferability by the Employee. Neither this Agreement nor any right or
interest hereunder shall be assignable or transferable by the Employee, the
Employee’s beneficiaries or legal representatives, except by will or by the laws
of descent and distribution.


(i)Survival. The provisions of Sections 6 through 13 of this Agreement, and
those sections necessary to interpret and apply them, shall survive the
termination of this Agreement, regardless of the reason for such termination.


- SIGNATURE PAGE FOLLOWS -




















13

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.




HIGHPOINT OPERATING CORPORATION
 
 
 
 
 
 
By:
 
 
R. Scot Woodall, Chief Executive Officer
 
 
 
 
 
 
EMPLOYEE
 
 
 
 
 
 







14